Martin, J.

delivered the opinion of the court.
In this case the dismissal of the appeal is asked on the ground that the record comes up in such a shape as precludes an examination of the case on its merits.
*438Damages are prayed on the ground that the appeal is frivolous and taken for delay, hut we are of opinion that they cannot ijg allowed when the dismissal of the appeal is insisted on rr by the appellee.
We have examined the record and find it incomplete. The certificate of the clerk shows that it does not contain all the evidence and there is no bill of exception, statement of facts, or assignment of errors.
The appeal is therefore dismissed with costs.